Title: To George Washington from John Armstrong, 7 July 1779
From: Armstrong, John
To: Washington, George


        
          Dear General
          Philada 7th July 1779
        
        Major Nichols having been Nominated by the Board of War as a Lieutenant Colonel in the Pennsylvania line, and afterward disappointed of that rank by the judgment of a Board of Officers, has I find for some time past been indulgeing in himself that Spirit of resignation but too general in our Army at present—His better reflexion however has led him to observe that Several other Officers in the Same or a Similar predicament have found themselves Obliged to Submit to the decision of that Board whereby his principal Objections appear to be alleviated & his natural wish is to return to the Service again excited—This temper encouraged by any advice I cou’d give, has produced the following resolution, that if agreeable to your Excellency to grant him a Brevet as Lt Coll or any other mode whereby that rank may be reserved to him, he will chearfully Serve as a Volunteer or in any other way your Excellency may think proper to point out, until the next vacancy—Nothing but the importance of the present labouring Service wou’d justify my asking a line in answer to the above, whereby Major Nichols may be determined—nor my farther hint for One to Captn Kersley at Wioming, knowing as I do the numerous & heavy avocations of the present hour. I heard a good discourse the other day on these words—Be not weary in Well-doing for in due time you Shall reap, if ye faint not. I am Your Excellencys unfeigned friend And humbl. Servt
        
          John Armstrong
        
        
          This afternoon came Genl Lincolns dispatches into Congress which you will Soon enough See for all they contain—The best I can at present infer from them is that Charlestown is in no immediate danger— and the Worst, that the Enemy may get away if they please.
          
            J:A:
          
        
      